Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The terminal disclaimer submitted on 8/4/22 has been approved and entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to a wireless transmission system. The claimed invention (claim 17 as representative of the independent claims) recites in part:
“…segmenting of the bit sequence into the two segments based on the determining of whether to perform the code block segmentation for the bit sequence comprises: 
when a number of bits of the bit sequence is greater than or equal to a first value 1013, segmenting the bit sequence into two segments, and 
when the number of bits of the bit sequence is greater than or equal to a second value 360 and a length of a rate matching output sequence is greater than or equal to a third value 1088, segmenting the bit sequence into two segments.”
The prior arts of record, (Kim et al. U.S. Pub 2018/0034587 as an example of such prior arts) teach performing polar encoding includes the steps of, if a length of a codeword is greater than 2x and smaller than 2x+1 determining whether encoding is performed by a polar encoder of size 2x or a polar encoder of size 2x+1 according to whether or not a length of the codeword is smaller than a prescribed value, and if the length of the codeword is smaller than the prescribed value, performing encoding by the polar encoder of the size 2x.
The prior arts however fail to teach the claimed specifics of:
“…segmenting of the bit sequence into the two segments based on the determining of whether to perform the code block segmentation for the bit sequence comprises: 
when a number of bits of the bit sequence is greater than or equal to a first value 1013, segmenting the bit sequence into two segments, and 
when the number of bits of the bit sequence is greater than or equal to a second value 360 and a length of a rate matching output sequence is greater than or equal to a third value 1088, segmenting the bit sequence into two segments.”

 As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 17-28 are allowable over the prior arts of record.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111